newsrelease CTS CORPORATIONElkhart, Indiana 46514 (574) 523-3800 October 27, 2009 FOR RELEASE:Immediately CTS ANNOUNCES THIRD QUARTER 2 Reports Strong Cash Flow and Sequential Improvement in Sales and Earnings Elkhart, IN…CTS Corporation (NYSE: CTS) today announced third quarter 2009 revenues of $126.6 million, 5% higher than second quarter 2009 revenues of $120.4 million.Third quarter 2009 net income of $4.5 million, or $0.13 per diluted share, compares favorably to the second quarter 2009 net loss of $7.0 million, or $0.21 per diluted share. The second quarter 2009 included an international cash repatriation related tax charge, primarily non-cash, of $9.1 million, or $0.27 per diluted share.Excluding this charge, second quarter adjusted net earnings were $2.1 million, or $0.06 per diluted share.
